DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-40 and 61-80 are cancelled. 
Claims 83-88 are new claims 
Claims 41-60 and 81-88 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.
 



Response to Arguments/Remarks

35 USC 101
Applicant's arguments filed 9/21/2020 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 

Applicant argues on page 18 

the claims cannot practically be performed in the human mind… Nor do the claims as amended fall into the category of "certain methods of organizing human activity."


Examiner respectfully disagrees. 

The claims at issue, per the specification, can, are, and have been performed by the human mind and/or a human using pen and paper. Specifically, the specification describes that many retailers and suppliers send people to stores to personally (i.e., manually, mentally, etc.) monitor compliance with the desired product placement. Such a monitoring technique, however, may be inefficient and may result in non-uniform compliance among retailers; to increase productivity, among other potential benefits, See Specification para 0003). Accordingly, the claims at issue can, and are, performed in the human mind. In addition, the claims are merely automating a manual process that was done before the technological age. The manual of process of monitoring retail is space was done by employees/store managers in a store before the use of computers. 
The claims also deal with retail spaces, customers, mitigating losses, and sales which clearly fall in the abstract idea grouping of certain methods of organizing human activity. (fundamental economic principles, advertising, marketing or sales activities or behaviors; business relations)


Applicant argues on page 20-21 

Specifically, the pending claims present additional elements that reflect "an improvement in the functioning of a computer… In the present claims, the system of claim 41 improves current perishable product monitoring techniques.

Examiner respectfully disagrees. 

The claims are merely automating a manual process that was done before the technological age. The manual of process of monitoring retail is space was done by employees/store managers in a store before the use of computers. Examples that the 

In addition, the claims are not solving a technical problem and are not improving a technical process. The claims are dealing with a business problem of managing retail spaces and product monitoring (See para 0003 Specification). This is a business problem and not a technical problem. A technical problem and solution is seen in the court case of McRo. The patents in McRo were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRo aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.

Applicant argues on page 20-21

January 2019 Guidance at 18-22. Specifically, the pending claims present additional elements that and "appl[y] or use[] the judicial exception in [a] meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception."



The Applicant does not provided adequate reasoning as to why the claims apply the judicial exception in a meaningful way. The Applicant merely restates the claim language. 
In addition, the claimed invention generally links the use of the judicial exception to a particular technological environment or field of use. For example, the additional element of processor (i.e., automatically executing steps in a computer environment) is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)).

Applicant argues on page 22-24 

Office Action fails to consider the specific requirements in the claimed combination of steps. In addition, the claims amount to "significantly more" than any abstract idea because the claims recite "additional elements" that are not well-understood, routine, or conventional. And the Office Action fails to prove otherwise.

Examiner respectfully disagrees. 

Examiner did not use the language well understood, routine, or conventional when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b 

In addition, figure 1 of Applicant’s drawing show receiving and transmitting data with respect to a network. In addition, the claims state receiving data such as image data. The Courts have recognized that receiving or transmitting data over a network (e.g., using the Internet to gather data) is well-understood, routine, and conventional computer functions and, as such, do not amount to significantly more than the abstract idea, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)

USC 103
Applicant’s arguments, filed 9/21/2020 (See pages 24-27) with respect to 35 USC 103 have been fully considered and are persuasive.  The Examiner withdraws 35 USC 103 rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-60 and 81-88 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 41-60 and 81-88 are directed to the statutory category of a system, method, and non-transitory computer readable medium.

Regarding step 2A-1, Claims 41-60 and 81-88 recite a Judicial Exception. Exemplary independent claim 41 and similarly claims 81 and 82 recite the limitations of 

…receiving, … at least one image  depicting a plurality of perishable products displayed on at least one shelving unit in a retail store; transform the at least one image to generate transformation image data by using a transformation function, the transformation function comprising at least one of a convolution, a visual filter, or a nonlinear function; analyzing the transformation image data using an image analysis technique to determine information about a displayed inventory of the plurality of perishable products, the information comprising an indicator of an existing product, by: -11-Application No.: 16/569,655Attorney Docket No.: 12765.0027-00000comparing the transformation image data to a product Quality profile pattern, the product Quality profile pattern having been generated by a … model, the … model having been trained using combinations of images and corresponding levels of product Qualities; and determining that the values of the transformation image data match the values of the product Quality profile pattern within a value threshold; receiving information from at least one external source, the information indicating  additional perishable products scheduled to be displayed on the at least one shelving unit; analyzing, using a … model, the received information to determine an indicator of a scheduled product associated with the additional perishable products; generating, based on the indicator of the existing product and the indicator of the scheduled product, at least one suggestion regarding placement of perishable products in the retail store; and transmitting, …instructions for implementing the at least one suggestion.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the "processor configured to" language, the claim encompasses a store manager manually/visually inspecting an area (i.e., apple stand) and determining that more apples need to be placed/displayed because the quantity is running low; and determining a task for reorganizing products in a storage area by utilizing 

The claims also deal with retail spaces, customers, mitigating losses, and sales which clearly fall in the abstract idea grouping of certain methods of organizing human activity (fundamental economic principles, advertising, marketing or sales activities or behaviors; business relations). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components do not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, system, image capture device, device, machine learning model, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, 
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further the transformation formation of the image such as it involving fuzzy matching (claim 84). In another example, the dependent claims further describe the kind of machine learning model such as neural network (claim 87). 

Regarding step 2B
System, processor, first/second machine learning model, image capture device, device 
Claims 81 recites image capture device, device, first/second machine learning model
Claim 82 recites image capture device, device, first/second machine learning model, processor, non-transitory computer-readable medium
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 0064, 0069, 0076, and 0079.  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the 


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Mattingly (US-20180114415) Discloses systems and methods which are configured to track palletized products. Some embodiments comprise: a first array of sensors positioned relative to multiple products collectively arranged on a first transport pallet configured to support the multiple products while being transported; a wirelessly transceiver; and a pallet control circuit communicatively coupled with the wireless transceiver and the first array of sensors, wherein the pallet control circuit is configured to receive sensor data from one or more sensors of the first array of sensors, determine a condition of one or more products of the multiple products at least as the multiple products are transported based on the sensor data, and cause condition information to be wirelessly transmitted to a separate notification system configured to provide notification to a worker regarding the condition of the one or more products.

	Taylor (US-20180007453) Discloses a system for automatically monitoring merchandise in a retail sales environment is provided. The system includes a display fixture configured to store and display for sale a group of perishable items and one or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683